UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1650


ABRAHAM LALAWI,

                  Petitioner,

          v.

ERIC H. HOLDER, JR.,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 27, 2009                 Decided:   February 10, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Armin A. Skalmowski, LAW OFFICES OF ARMIN A. SKALMOWSKI,
Alhambra, California, for       Petitioner. Gregory G. Katsas,
Assistant Attorney General, Barry J. Pettinato, Assistant
Director,   Tim  Ramnitz,   OFFICE  OF   IMMIGRATION LITIGATION,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Abraham    Lalawi,    a   native   and   citizen      of   Indonesia,

seeks review of an order of the Board of Immigration Appeals

(Board) denying his motion to reopen.               We have reviewed the

administrative record and Lalawi’s claims and find no abuse of

discretion in the Board’s decision declining to reopen removal

proceedings.      See    8    C.F.R.    § 1003.2(a),      (c)    (2008).      We

accordingly deny the petition for review for the reasons stated

by the Board.        See In re: Lalawi (B.I.A. May 9, 2008).                   We

dispense   with   oral       argument   because     the   facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                PETITION DENIED




                                        2